Exhibit 10.8
PLEXUS CORP.
VARIABLE INCENTIVE COMPENSATION PLAN
(as amended through September 29, 2010)
PLEXUS LEADERSHIP TEAM
PLAN OBJECTIVES
The primary objectives of the Variable Incentive Compensation Plan (Plan) are to
reward results delivered by plan participants that enhance shareholder value and
to assist Plexus Corp. (Plexus) to attract, retain and motivate highly qualified
and talented executives. The Plan provides annual variable incentive
compensation opportunities to participants for the achievement of specified
financial performance and other significant results that contribute to the
overall success of Plexus. Increasing revenues, improving financial returns on
capital employed, and achieving specific personal objectives are the three
performance elements of this Plan.
PLAN YEAR
The Plan Year is effective for each Plexus fiscal year, unless and until
terminated or modified.
ELIGIBILITY FOR PLAN PARTICIPATION
Participation in this Plan is limited to the members of the Plexus Leadership
Team.
INCENTIVE PLAN COMPENSATION
Plan awards are to be calculated based upon the Plan Year base salary (e.g.,
salary excluding bonuses, paid commissions, reimbursed relocation expenses, or
any other special pay, but including amounts deferred) of each participant
adjusted for pro-rations as applicable (See Award Payment Timing and
Eligibility, below). Incentive awards are calculated for each position (job) a
participant holds through the plan year and are pro-rated accordingly based on
calendar weeks in each position (FY 2010 = 52 weeks).
INCENTIVE PLAN PERFORMANCE MEASURES
The incentive performance measures, each of which stands independently of the
others with regard to award opportunities, are:

  •   Revenues: Total Fiscal Year Net Sales of Plexus Corp.     •   Return on
Average Capital Employed (ROCE): Annual Operating Income for the Fiscal Year
divided by Average Capital Employed. Where,

  •   Operating Income: As reported in the company’s audited income statement
for the Fiscal Year adjusted, if necessary, to eliminate stock-based employee
compensation expense and non-recurring or unusual charges.     •   Average
Capital Employed: The 5 point average of the prior Fiscal Year end and the
quarterly current Fiscal Year Capital Employed balances.

  •   Capital Employed: Total Assets (minus Cash and Short-Term Investments)
less non-interest bearing Current and Non-current Liabilities.

  •   Objectives: Individual participant objectives that relate to measurable
personal or site/location/team group goals for the plan year; typically the
number of goals should be limited to 3 to 5, which have been developed with,
reviewed by and approved by the participant’s supervisor.

Page 1 of 3



--------------------------------------------------------------------------------



 



INCENTIVE PLAN PERFORMANCE AND REWARD OPPORTUNITIES
Incentive compensation is paid based on the following achievement levels:

                                                  Component   Threshold   Payout
  50% Opportunity   Payout   Full Opportunity   Payout
Revenue
  $ *       0 %   $ *       40 %   $ *       * %
ROCE
    * %     0 %     * %     40 %     * %     * %
Personal Objectives
            0 %             20 %             * %
Total Incentive = Revenues + ROCE + Objectives
            0 %             100 %             200 %

 

[*   Specific threshold, 50% opportunity and full opportunity amounts, and
percentages allocated to each component, are the same for each participant and
determined with the approval of the Compensation and Leadership Development
Committee; that information shall be communicated to eligible participants. All
year references herein will be deemed to refer to the appropriate Fiscal Year
and numbers in this matrix will be re-set for such years.]

  •   Threshold: Below the Revenue and/or ROCE Thresholds, only personal
objectives awards can be earned. Revenue and ROCE measures begin producing
incentive awards for above Threshold achievement.     •   Full Opportunity: Full
Opportunity for Revenue and ROCE measures relate to the relevant Fiscal Year
financial plan. Personal objectives relate to individual participant performance
and may reflect personal, location, site, functional group, or other measurable
objectives. Awards will be pro-rated on a straight-line basis for performance
that falls between Threshold and Full Opportunity achievement.

Note: No award will be paid for any component if the company incurs a net loss
for the fiscal year (excluding non-recurring or unusual charges).
AWARD PAYMENT TIMING AND ELIGIBILITY
Eligible participants will receive earned incentive awards on or around
December 10 of the subsequent fiscal year (Payment Date). Adjustments occur
under the following circumstances:

  •   Participant Transfer: Awards will be pro-rated for participants who
transfer between company organizations (sites, locations, functional groups,
SBU’s, etc.) based upon time spent in each job.     •   Participant Status
Change: Participants changing status (to/from eligible/ineligible position) are
to be pro-rated by eligible weeks on the company payroll divided by the number
of weeks of the plan year (FY 2010 = 52 weeks).     •  
Employment/Re-employment: New or rehired employees who enter the Plan after the
start of the Plan Year will receive a pro-rated award based on the time actually
in the Plan.     •   Employment Termination: Plan participants who leave the
employ of Plexus (whether voluntarily or involuntarily) prior to the end of the
current Fiscal Year, except in the case of retirement, disability, death or
approval by the CEO, forfeit all rights to incentive awards accrued during the
Plan Year. Plan participants will be ineligible for an award under this Plan if
their employment with Plexus is terminated for cause at any time prior to the
Payment Date. Plan participants active as of the last day of the Fiscal Year
will receive an award based on time actually spent in the Plan.

Page 2 of 3



--------------------------------------------------------------------------------



 



  •   Retirement, Disability, or Death: “Retirement” means eligible for
retirement under Plexus Corp.’s retirement guidelines. Disability means eligible
for disability benefits and unable to continue in the employ of the company due
to such disability. In the event of death, any payable award will be paid to the
participant’s beneficiary(ies), or to the estate in the event that no
beneficiary is named, following the end of the Plan Year. Awards for
participants who leave due to retirement, disability or death will be pro-rated
by eligible weeks on the company payroll divided by the number of weeks of the
plan year (FY 2010 = 52 weeks).     •   Non-performing Employees: If at any time
during the plan year an individual’s performance is not satisfactory and the
participant is on a formal written performance improvement plan, such
participant may be removed from this Plan, and either no award or a reduced
award will be paid to the individual. Approval of such action will be made by
the CEO subject to the final approval of the Compensation and Leadership
Development Committee of the Board.     •   Leaves of Absence: Awards for
participants who are on an unpaid Leave of Absence will be pro-rated for the
ROCE and Revenue components based upon eligible calendar weeks on the company
payroll divided by the number of weeks of the plan year (FY 2010 = 52 weeks).

COMMUNICATION
Each participant will receive a copy of this plan document and a Participant
Award Opportunity Summary.
ADMINISTRATION
Overall policy direction shall be provided by the Board of Directors. Plan
administration shall be the responsibility of the CEO with support and guidance
from the Compensation and Leadership Development Committee of the Board of
Directors.
EXCEPTIONS AND REVISIONS
It is conceivable that there may be particular situations which are not properly
accommodated by the regular criteria and boundaries of the prevailing incentive
program, (e.g. the effect that an acquisition, a secondary stock offering, or
the like may have on Plexus’ financial performance). Should such situation(s)
occur, the CEO will recommend appropriate adjustments to the Compensation and
Leadership Development Committee of the Board of Directors. If adjustments are
made, the reason for such adjustments will be set forth in the Committee’s
Minutes and communicated to Plan participants. Nothing in this plan document or
associated communications in any way promises or guarantees the compensation or
employment of any participant with Plexus Corp. or any successor or related
company(ies).

Page 3 of 3